Case 1:17-cv-01338-AJT-JFA Document 333 Filed 01/21/21 Page 1 of 15 PageID# 19474




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                ALEXANDRIA DIVISION

                                                          Master File No. 1:17-cv-1338-AJT-JFA
   IN RE WILLIS TOWERS WATSON PLC
                                                          CLASS ACTION
   PROXY LITIGATION



               ORDER PRELIMINARILY APPROVING SETTLEMENT AND
             AUTHORIZING DISSEMINATION OF NOTICE OF SETTLEMENT

         WHEREAS, a securities class action is pending in this Court styled In re Willis Towers

  Watson plc Proxy Litigation, Master File No. 1:17-cv-1338-AJT-JFA (E.D. Va.) (the “Action”);

         WHEREAS, (a) Lead Plaintiff The Regents of the University of California (“Lead

  Plaintiff”), on behalf of itself and the Class (defined below), and (b) defendants Willis Towers

  Watson plc (“WTW”), Towers Watson & Co. (“Towers”) (n/k/a WTW Delaware Holdings LLC),

  Willis Group Holdings plc (“Willis”) (n/k/a Willis Towers Watson plc), and ValueAct Capital

  Management, L.P. (“ValueAct”) (collectively, the “Corporate Defendants”), and John J. Haley,

  Dominic Casserley, and Jeffrey Ubben (collectively, the “Individual Defendants,” together with

  the Corporate Defendants, “Defendants,” and, together with Lead Plaintiff, the “Parties”) have

  determined to settle all claims asserted against Defendants in this Action with prejudice on the

  terms and conditions set forth in the Stipulation and Agreement of Settlement dated January 15,

  2021 (the “Stipulation”), subject to the approval of this Court (the “Settlement”);

         WHEREAS, Lead Plaintiff has made a motion, pursuant to Rule 23(e)(1) of the Federal

  Rules of Civil Procedure, for an order preliminarily approving the Settlement in accordance with

  the Stipulation and allowing notice to Class Members as more fully described herein;
Case 1:17-cv-01338-AJT-JFA Document 333 Filed 01/21/21 Page 2 of 15 PageID# 19475




         WHEREAS, the Court has read and considered: (a) Lead Plaintiff’s motion for preliminary

  approval of the Settlement and authorization to send notice of the Settlement to the Class, and the

  papers filed and arguments made in connection therewith; and (b) the Stipulation and the exhibits

  attached thereto; and

         WHEREAS, unless otherwise defined in this Order, the capitalized terms herein shall have

  the same meanings as they have in the Stipulation;

         NOW THEREFORE, IT IS HEREBY ORDERED:

         1.      The Certified Class – The “Class” means the class certified in the Court’s order

  dated September 4, 2020, as modified by the Court’s order dated November 4, 2020, and includes:

  all persons and entities that were Towers shareholders, including shareholders of record and

  beneficial owners, as of both October 1, 2015, the record date for Towers shareholders to be

  eligible to vote on the Merger of Towers and Willis, and January 4, 2016, the date the Merger

  transaction between Towers and Willis closed, and who were allegedly damaged thereby.

  Excluded from the Class by definition are: Defendants; the members of the Immediate Family of

  any Individual Defendant; any person who was an Officer or director of WTW, Willis, Towers, or

  ValueAct as of October 1, 2015; any firm, trust, corporation, or other entity in which any

  Defendant has or had a controlling interest; any employee retirement and benefit plans of WTW,

  Willis, Towers, or ValueAct; Defendants’ directors’ and officers’ liability insurance carriers and

  any affiliates or subsidiaries of those carriers; any Towers shareholder that completed the exercise

  of his, her, or its right to appraisal of his, her or its shares under Delaware law, including through

  a settlement of any litigation initiated by any former Towers shareholder to pursue appraisal rights

  related to the Merger; and the legal representatives, agents, affiliates, heirs, successors-in-interest,

  or assigns of any of the foregoing excluded parties. Also excluded from the Class are any persons




                                                     2
Case 1:17-cv-01338-AJT-JFA Document 333 Filed 01/21/21 Page 3 of 15 PageID# 19476




  and entities who or which exclude themselves by submitting a request for exclusion that is accepted

  by the Court. To be a Class Member, a person or entity does not need to have held all the Towers

  shares that he, she, or it owned on October 1, 2015 until January 4, 2016. He, she, or it need only

  have continued to own at least some of that Towers common stock that he, she, or it held on

  October 1, 2015 as of January 4, 2016. A person or entity is excluded from the Class if he, she, or

  it sold all of his, her, or its Towers shares before January 4, 2016. Any of a Class Member’s shares

  which were sold between October 1, 2015 and January 4, 2016 will be excluded from that Class

  Member’s pro rata recovery in the Settlement, and if a Class Member held more Towers shares on

  January 4, 2016 than he, she, or it held on October 1, 2015, then only the shares held on October

  1, 2015 will be eligible for recovery in the Settlement.

         2.      Preliminary Approval of the Settlement – The Court hereby preliminarily

  approves the Settlement, as embodied in the Stipulation, and finds, pursuant to Rule 23(e)(1)(B)(i)

  of the Federal Rules of Civil Procedure, that it will likely be able to finally approve the Settlement

  under Rule 23(e)(2) as being fair, reasonable, and adequate to the Class, subject to further

  consideration at the Settlement Hearing to be conducted as described below.

         3.      Settlement Hearing – The Court will hold a settlement hearing (the “Settlement

  Hearing”) on May 21, 2021 at 1:00 p.m., either in person at Courtroom 701 of Albert V. Bryan

  U.S. Courthouse, 401 Courthouse Square, Alexandria, VA 22314, or by telephone or

  videoconference (in the discretion of the Court) for the following purposes: (a) to determine

  whether the proposed Settlement on the terms and conditions provided for in the Stipulation is

  fair, reasonable, and adequate to the Class, and should be finally approved by the Court;

  (b) to determine whether a Judgment substantially in the form attached as Exhibit B to the

  Stipulation should be entered dismissing the Action with prejudice against Defendants; (c) to

  determine

                                                    3
Case 1:17-cv-01338-AJT-JFA Document 333 Filed 01/21/21 Page 4 of 15 PageID# 19477




  whether the proposed Plan of Allocation for the proceeds of the Settlement is fair and reasonable

  and should be approved; (d) to determine whether Lead Counsel’s motion for attorneys’ fees and

  litigation expenses should be approved; and (e) to consider any other matters that may properly be

  brought before the Court in connection with the Settlement. Notice of the Settlement and the

  Settlement Hearing shall be given to Class Members as set forth in paragraph 5 of this Order.

         4.      The Court may adjourn the Settlement Hearing without further notice to the Class,

  and may approve the proposed Settlement with such modifications as the Parties may agree to, if

  appropriate, without further notice to the Class. The Court may, in its discretion, order that the

  Settlement Hearing be conducted by telephone or videoconference without further written notice

  to the Class. If the Court orders that the Settlement Hearing be conducted telephonically or by

  videoconference, that decision will be posted on a website to be developed for the Settlements as

  referenced in paragraph 5(d) of this Order.

         5.      Retention of Claims Administrator and Manner of Giving Notice – Lead

  Counsel is hereby authorized to retain A.B. Data, Ltd. (the “Claims Administrator”) to supervise

  and administer the notice procedure in connection with the proposed Settlement and the Delaware

  Settlement, as well as the processing of Claims for both Settlements, as more fully set forth below.

  Notice of the Settlement and the Settlement Hearing shall be given by Lead Counsel as follows:

                         (a)    the first date on which both (i) this Order and (ii) an order from the

         Delaware Court scheduling a final hearing for approval of the Delaware Settlement and

         authorizing notice to the Delaware Class, have been entered by the respective Courts shall

         be referred to herein as the “Entry Date”;

                         (b)    not later than five (5) business days after the Entry Date, WTW shall

         use reasonable efforts to provide or cause to be provided to the Claims Administrator in




                                                   4
Case 1:17-cv-01338-AJT-JFA Document 333 Filed 01/21/21 Page 5 of 15 PageID# 19478




        electronic format (at no cost to the Settlement Fund, Lead Counsel, or the Claims

        Administrator), to the extent available to WTW or any of its or Towers’ current or former

        transfer agents, lists consisting of names and mailing addresses of (a) all holders of Towers

        common stock on October 1, 2015, and (b) all holders of Towers common stock at the time

        the Merger was consummated on January 4, 2016;

                       (c)     beginning not later than twenty (20) calendar days after the Entry

        Date, the Claims Administrator shall cause a copy of the Notice and the Claim Form,

        substantially in the forms attached hereto as Exhibits 1 and 2, respectively (collectively,

        the “Notice Packet”), to be mailed by first-class mail to potential members of the Classes

        at the addresses set forth in the records provided by Defendants or in the records which

        Defendants caused to be provided, or who otherwise may be identified through further

        reasonable effort;

                       (d)     contemporaneously with the mailing of the Notice Packet, the

        Claims Administrator shall cause copies of the Notice and Claim Form to be posted on a

        website to be developed for the Settlements, from which copies of the Notice and Claim

        Form can be downloaded;

                       (e)     not later than thirty-five (35) calendar days after the Entry Date, the

        Claims Administrator shall cause the Summary Notice, substantially in the form attached

        hereto as Exhibit 3, to be published once in The Wall Street Journal and to be transmitted

        once over the PR Newswire; and

                       (f)     not later than seven (7) calendar days prior to the Settlement

        Hearing, Lead Counsel shall serve on Defendants’ Counsel and file with the Court proof,

        by affidavit or declaration, of such mailing and publication.




                                                  5
Case 1:17-cv-01338-AJT-JFA Document 333 Filed 01/21/21 Page 6 of 15 PageID# 19479




          6.      Approval of Form and Content of Notice – The Court (a) approves, as to form

  and content, the Notice, the Claim Form, and the Summary Notice, attached hereto as Exhibits 1,

  2, and 3, respectively, and (b) finds that the mailing and distribution of the Notice and Claim Form

  and the publication of the Summary Notice in the manner and form set forth in paragraph 5 of this

  Order (i) is the best notice practicable under the circumstances; (ii) constitutes notice that is

  reasonably calculated, under the circumstances, to apprise Class Members of the pendency of the

  Action, of the effect of the proposed Settlement (including the Releases to be provided thereunder),

  of Lead Counsel’s motion for attorneys’ fees and Litigation Expenses, of their right to object to

  the Settlement, the Plan of Allocation, and/or Lead Counsel’s motion for attorneys’ fees and

  Litigation Expenses, of their right to exclude themselves from the Class, and of their right to appear

  at the Settlement Hearing; (iii) constitutes due, adequate, and sufficient notice to all persons and

  entities entitled to receive notice of the proposed Settlement; and (iv) satisfies the requirements of

  Rule 23 of the Federal Rules of Civil Procedure, the United States Constitution (including the Due

  Process Clause), the Private Securities Litigation Reform Act of 1995, 15 U.S.C. § 78u-4, as

  amended, and all other applicable laws and rules. The date and time of the Settlement Hearing

  shall be included in the Notice and Summary Notice before they are mailed and published,

  respectively.

          7.      Nominee Procedures – Brokers and other nominees who held Towers common

  stock for the benefit of another person or entity on either (i) October 1, 2015, or (ii) at the time the

  Merger was consummated on January 4, 2016, shall: (a) within seven (7) calendar days of receipt

  of the Notice, request from the Claims Administrator sufficient copies of the Notice Packet to

  forward to all such beneficial owners and, within seven (7) calendar days of receipt of those Notice

  Packets, forward them to all such beneficial owners; or (b) within seven (7) calendar days of receipt




                                                     6
Case 1:17-cv-01338-AJT-JFA Document 333 Filed 01/21/21 Page 7 of 15 PageID# 19480




  of the Notice, send a list of the names, mailing addresses, and, if available, email addresses, of all

  such beneficial owners to the Claims Administrator, in which event the Claims Administrator

  shall promptly mail or email the Notice Packet to such beneficial owners. Upon full compliance

  with this Order, such nominees may seek reimbursement of their reasonable expenses actually

  incurred in complying with this Order by providing the Claims Administrator with proper

  documentation supporting the expenses for which reimbursement is sought.              Such properly

  documented expenses incurred by nominees in compliance with the terms of this Order shall be

  paid from the Settlement Fund, with any disputes as to the reasonableness or documentation of

  expenses incurred subject to review by the Court.

         8.      CAFA Notice – As provided in the Stipulation, Defendants shall serve the notice

  required under the Class Action Fairness Act, 28 U.S.C. § 1715 et seq. (“CAFA”) no later than

  ten (10) calendar days following the filing of the Stipulation with the Court. Defendants are

  solely responsible for the costs of the CAFA notice and administering the CAFA notice. No later

  than seven (7) calendar days before the Settlement Hearing, Defendants shall cause to be

  served on Lead Counsel and filed with the Court proof, by affidavit or declaration, regarding

  compliance with 28 U.S.C. § 1715(b).

         9.      Participation in the Settlement – Class Members who wish to participate in the

  Settlement and to be eligible to receive a distribution from the Net Settlement Fund must

  complete and submit a Claim Form in accordance with the instructions contained therein. Unless

  the Court orders otherwise, all Claim Forms must be postmarked no later than one hundred

  twenty (120) calendar days after the Entry Date.            Notwithstanding the foregoing, Lead

  Counsel may, at its discretion, accept for processing late Claims, provided such acceptance

  does not delay the distribution of the Net Settlement Fund to the Class. By submitting a

  Claim, a person or entity

                                                    7
Case 1:17-cv-01338-AJT-JFA Document 333 Filed 01/21/21 Page 8 of 15 PageID# 19481




  shall be deemed to have submitted to the jurisdiction of the Court with respect to his, her, or its

  Claim and the subject matter of the Settlement.

         10.     Each Claim Form submitted must satisfy the following conditions: (a) it must be

  properly completed, signed, and submitted in a timely manner in accordance with the provisions

  of the preceding paragraph; (b) it must be accompanied by adequate supporting documentation for

  the transactions and holdings reported therein, in the form of broker confirmation slips, broker

  account statements, an authorized statement from the broker containing the transactional and

  holding information found in a broker confirmation slip or account statement, or such other

  documentation as is deemed adequate by Lead Counsel or the Claims Administrator; (c) if the

  person executing the Claim Form is acting in a representative capacity, a certification of his, her,

  or its current authority to act on behalf of the Class Member must be included in the Claim Form

  to the satisfaction of Lead Counsel or the Claims Administrator; and (d) the Claim Form must be

  complete and contain no material deletions or modifications of any of the printed matter contained

  therein and must be signed under penalty of perjury.

         11.     Any Class Member that does not timely and validly submit a Claim Form or whose

  Claim is not otherwise approved by the Court: (a) shall be deemed to have waived his, her, or its

  right to share in the Net Settlement Fund; (b) shall be forever barred from participating in any

  distributions therefrom; (c) shall be bound by the provisions of the Stipulation and the Settlement

  and all proceedings, determinations, orders, and judgments in the Action relating thereto,

  including, without limitation, the Judgment or Alternative Judgment, if applicable, and the

  Releases provided for therein, whether favorable or unfavorable to the Class; and (d) will be

  permanently barred and enjoined from commencing, maintaining, or prosecuting any of the

  Released Plaintiffs’ Claims against each and all of the Defendants’ Releasees, as more fully




                                                    8
Case 1:17-cv-01338-AJT-JFA Document 333 Filed 01/21/21 Page 9 of 15 PageID# 19482




  described in the Stipulation and Notice. Notwithstanding the foregoing, late Claim Forms may be

  accepted for processing as set forth in paragraph 9 above.

         12.     Exclusion From the Class – All Class Members shall be bound by all

  determinations and judgments in this Action, whether favorable or unfavorable, unless such

  persons or entities request to be excluded, or “opt out,” from the Class. Any member of the Class

  who wishes to exclude himself, herself, or itself from the Class must request exclusion in writing

  within the time and in the manner set forth in the Notice, which shall provide that: (a) any such

  request for exclusion from the Class must be mailed or delivered such that it is received no later

  than eighty (80) calendar days after the Entry Date, to: Willis Towers Watson Shareholder

  Litigation, EXCLUSIONS, c/o A.B. Data, Ltd., P.O. Box 173001, Milwaukee, WI 53217; and

  (b) each request for exclusion must (i) state the name, address, and telephone number of the person

  or entity requesting exclusion, and in the case of entities, the name and telephone number of the

  appropriate contact person; (ii) state that such person or entity “requests exclusion from the Federal

  Class in In re Willis Towers Watson plc Proxy Litigation, Case No. 1:17-cv-1338 (E.D. Va.)”;

  (iii) state the number of Towers common shares that the person or entity requesting exclusion

  (A) owned as of October 1, 2015, (B) purchased/acquired and/or sold during the period from

  October 1, 2015 through January 4, 2016, as well as the dates of each such purchase/acquisition

  and sale, and (C) owned as of the consummation of the Merger on January 4, 2016; and (iv) be

  signed by the person or entity requesting exclusion or an authorized representative. A request for

  exclusion shall not be effective unless it provides all the required information and is received

  within the time stated above, or is otherwise accepted by the Court.

         13.     Any person or entity that timely and validly requests exclusion in compliance with

  the terms stated in this Order and is excluded from the Class shall not be a Class Member, shall




                                                    9
Case 1:17-cv-01338-AJT-JFA Document 333 Filed 01/21/21 Page 10 of 15 PageID# 19483




  not be bound by the terms of the Settlement or any orders or judgments in the Action, and shall

  not receive any payment out of the Net Settlement Fund.

         14.     Any Class Member who or which does not timely and validly request exclusion

  from the Class in the manner stated in this Order: (a) shall be deemed to have waived his, her, or

  its right to be excluded from the Class; (b) shall be forever barred from requesting exclusion from

  the Class in this or any other proceeding; (c) shall be bound by the provisions of the Stipulation

  and Settlement and all proceedings, determinations, orders, and judgments in the Action,

  including, but not limited to, the Judgment or Alternative Judgment, if applicable, and the Releases

  provided for therein, whether favorable or unfavorable to the Class; and (d) will be barred from

  commencing, maintaining, or prosecuting any of the Released Plaintiffs’ Claims against any of the

  Defendants’ Releasees, as more fully described in the Stipulation and Notice.

         15.     Appearance and Objections at Settlement Hearing – Any Class Member who or

  which does not request exclusion from the Class may enter an appearance in the Action, at his,

  her, or its own expense, individually or through counsel of his, her, or its own choice, by filing

  with the Clerk of Court and delivering a notice of appearance to both Lead Counsel and

  Defendants’ Counsel, at the addresses set forth in paragraph 16 below, such that it is received no

  later than eighty (80) calendar days after the Entry Date, or as the Court may otherwise direct.

  Any Class Member who does not enter an appearance will be represented by Lead Counsel.

         16.     Any Class Member who or which does not request exclusion from the Class may

  file a written objection to the proposed Settlement, the proposed Plan of Allocation, and/or Lead

  Counsel’s motion for attorneys’ fees and Litigation Expenses and appear and show cause, if he,

  she, or it has any cause, why the proposed Settlement, the proposed Plan of Allocation, and/or

  Lead Counsel’s motion for attorneys’ fees and Litigation Expenses should not be approved;




                                                  10
Case 1:17-cv-01338-AJT-JFA Document 333 Filed 01/21/21 Page 11 of 15 PageID# 19484




  provided, however, that no Class Member shall be heard or entitled to contest the approval of the

  terms and conditions of the proposed Settlement, the proposed Plan of Allocation, and/or the

  motion for attorneys’ fees and Litigation Expenses unless that person or entity has (i) filed a written

  objection with the Court and served copies of such objection on Lead Counsel and Defendants’

  Counsel at the addresses set forth below such that they are received no later than eighty (80)

  calendar days after the Entry Date, and (ii) emailed a copy of their objection to both Lead Plaintiff

  at settlements@blbglaw.com and the TW/Willis Defendants’ counsel at john.neuwirth@weil.com

  and    joshua.amsel@weil.com         and    the    Ubben/ValueAct       Defendants’      counsel     at

  rickhorvath@paulhastings.com by that same date.

                     Lead Counsel                                    Defendants’ Counsel

     Bernstein Litowitz Berger & Grossmann LLP                   Weil, Gotshal & Manges LLP
              Salvatore J. Graziano, Esq.                          John A. Neuwirth, Esq.
       1251 Avenue of the Americas, 44th Floor                         767 Fifth Avenue
                New York, NY 10020                                  New York, NY 10153

                                                                               and

                                                                     Paul Hastings LLP
                                                                 Richard S. Horavth, Jr. Esq.
                                                               101 California Street, 48th Floor
                                                                  San Francisco, CA 94111

         17.     Any objections, filings, and other submissions by the objecting Class Member

  must: (a) identify the case name and docket number, In re Willis Towers Watson plc Proxy

  Litigation, Case No. 1:17-cv-1338 (E.D. Va.); (b) state the name, address, and telephone number

  of the person or entity objecting and must be signed by the objector; (c) state with specificity the

  grounds for the Class Member’s objection, including any legal and evidentiary support the Class

  Member wishes to bring to the Court’s attention and whether the objection applies only to the

  objector, to a specific subset of the Class, or to the entire Class; and (d) include documents




                                                    11
Case 1:17-cv-01338-AJT-JFA Document 333 Filed 01/21/21 Page 12 of 15 PageID# 19485




  sufficient to prove membership in the Class, including documents showing the number of shares

  of Towers common stock that the objecting Class Member (i) owned as of October 1, 2015,

  (ii) purchased/acquired and/or sold from October 1, 2015 through January 4, 2016, as well as the

  dates of each such purchase/acquisition and sale, and (iii) owned as of the consummation of the

  Merger on January 4, 2016. Documentation establishing membership in the Class must consist of

  copies of brokerage confirmation slips or monthly brokerage account statements, or an authorized

  statement from the objector’s broker containing the transactional and holding information found

  in a broker confirmation slip or account statement. Objectors who enter an appearance and desire

  to present evidence at the Settlement Hearing in support of their objection must include in their

  written objection or notice of appearance the identity of any witnesses they may call to testify and

  any exhibits they intend to introduce into evidence at the hearing. Objectors who intend to appear

  at the Settlement Hearing through counsel must also identify that counsel by name, address, and

  telephone number.

         18.     Any Class Member that does not make his, her, or its objection in the manner

  provided herein shall be deemed to have waived his, her, or its right to object to any aspect of the

  proposed Settlement, the proposed Plan of Allocation, and Lead Counsel’s motion for an award of

  attorneys’ fees and Litigation Expenses and shall be forever barred and foreclosed from objecting

  to the fairness, reasonableness, or adequacy of the Settlement, the Plan of Allocation, or the

  requested attorneys’ fees and Litigation Expenses, or from otherwise being heard concerning the

  Settlement, the Plan of Allocation, or the requested attorneys’ fees and Litigation Expenses in this

  or any other proceeding. Class Members do not need to appear at the Settlement Hearing or take

  any other action to indicate their approval of the Settlement, the Plan of Allocation, or the

  application for attorneys’ fees and Litigation Expenses.




                                                  12
Case 1:17-cv-01338-AJT-JFA Document 333 Filed 01/21/21 Page 13 of 15 PageID# 19486




         19.     Stay and Temporary Injunction – Until otherwise ordered by the Court, the Court

  stays all proceedings in the Action other than proceedings necessary to carry out or enforce the

  terms and conditions of the Stipulation. Pending final determination of whether the Settlement

  should be approved, the Court bars and enjoins Lead Plaintiff and all other members of the Class

  from commencing or prosecuting any and all of the Released Plaintiffs’ Claims against each and

  all of the Defendants’ Releasees.

         20.     Settlement Administration Fees and Expenses – All reasonable costs incurred in

  identifying Class Members and notifying them of the Settlement, as well as in administering the

  Settlement, shall be paid as set forth in the Stipulation without further order of the Court.

         21.     Settlement Fund – The contents of the Settlement Fund held by Citibank, N.A.

  (which the Court approves as the Escrow Agent) shall be deemed and considered to be in custodia

  legis of the Court, and shall remain subject to the jurisdiction of the Court, until such time as they

  shall be distributed pursuant to the Stipulation and/or further order(s) of the Court.

         22.     Taxes – Lead Counsel is authorized and directed to prepare any tax returns and any

  other tax reporting form for, or with respect to, the Settlement Fund, to pay from the Settlement

  Fund any Taxes owed with respect to the Settlement Fund, and to otherwise perform all obligations

  with respect to Taxes and any reporting or filings in respect thereof without further order of the

  Court in a manner consistent with the provisions of the Stipulation.

         23.     Termination of Settlement – If the Settlement is terminated as provided in the

  Stipulation or the Supplemental Agreement, the Settlement is not approved, or the Effective Date

  of the Settlement otherwise fails to occur, this Order shall be vacated, rendered null and void, and

  be of no further force and effect, except as otherwise provided by the Stipulation, and this Order

  shall be without prejudice to the rights of Lead Plaintiff, the other Class Members, and Defendants,




                                                   13
Case 1:17-cv-01338-AJT-JFA Document 333 Filed 01/21/21 Page 14 of 15 PageID# 19487




  and the Parties shall revert to their respective positions in the Action as of November 19, 2020, as

  provided in the Stipulation.

         24.     Use of this Order – Neither this Order, the Settlement (whether or not

  consummated), the Stipulation, including the exhibits thereto and the Plan of Allocation contained

  therein (or any other plan of allocation that may be approved by the Court), the negotiations leading

  to the execution of the Stipulation, nor any proceedings taken pursuant to or in connection with

  the Stipulation and/or approval of the Settlement (including any arguments proffered in connection

  therewith): (a) shall be offered against any of the Defendants’ Releasees as evidence of, or

  construed as, or deemed to be evidence of, any presumption, concession, or admission by any of

  the Defendants’ Releasees with respect to the truth of any fact alleged by Lead Plaintiff or the

  validity of any claim that was or could have been asserted or the deficiency of any defense that has

  been or could have been asserted in this Action or in any other litigation, or of any liability,

  negligence, fault, or other wrongdoing of any kind of any of the Defendants’ Releasees or in any

  way referred to for any other reason as against any of the Defendants’ Releasees, in any arbitration

  proceeding or other civil, criminal, or administrative action or proceeding, other than such

  proceedings as may be necessary to effectuate the provisions of the Stipulation; (b) shall be offered

  against any of the Plaintiffs’ Releasees, as evidence of, or construed as, or deemed to be evidence

  of, any presumption, concession, or admission by any of the Plaintiffs’ Releasees that any of their

  claims are without merit, that any of the Defendants’ Releasees had meritorious defenses, or that

  damages recoverable under the Complaint would not have exceeded the Settlement Amount or

  with respect to any liability, negligence, fault, or wrongdoing of any kind, or in any way referred

  to for any other reason as against any of the Plaintiffs’ Releasees, in any arbitration proceeding or

  other civil, criminal, or administrative action or proceeding, other than such proceedings as may




                                                   14
Case 1:17-cv-01338-AJT-JFA Document 333 Filed 01/21/21 Page 15 of 15 PageID# 19488




  be necessary to effectuate the provisions of the Stipulation; or (c) shall be construed against any

  of the Releasees as an admission, concession, or presumption that the consideration to be given

  under the Settlement represents the amount which could be or would have been recovered after

  trial; provided, however, that if the Stipulation is approved by the Court, the Parties and the

  Releasees and their respective counsel may refer to it to effectuate the protections from liability

  granted thereunder, or otherwise to enforce the terms of the Settlement.

         25.     Supporting Papers – Lead Counsel shall file and serve the opening papers in

  support of the proposed Settlement, the proposed Plan of Allocation, and Lead Counsel’s motion

  for attorneys’ fees and Litigation Expenses no later than sixty-five (65) calendar days after the

  Entry Date; and reply papers, if any, shall be filed and served no later than seven (7) calendar days

  prior to the Settlement Hearing.

         SO ORDERED this 21st day of January, 2021.



                                                            _____________________________
                                                             The Honorable Anthony J. Trenga
                                                               United States District Judge




                                                   15
